Citation Nr: 0937178	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-27 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1958 to May 
1961 and from October 1961 to August 1962.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2006 rating decision of the 
North Little Rock, Arkansas Department of Veterans Affairs 
(VA) Regional Office (RO) which implemented a Board decision 
granting service connection for depressive disorder, and 
assigned a 30 percent disability rating.  

In his testimony at hearing, the Veteran raised the issue of 
entitlement to service connection of erectile dysfunction 
secondary to his depressive disorder.  As this issue has not 
been developed for appellate review, the Board refers it to 
the RO for appropriate action.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Veteran and his spouse both asserted at hearing 
that his depression has significantly worsened since the May 
2003 VA examination.  In support of the Veteran's contention 
is a VA outpatient treatment record dated in June 2008 in 
which he reports experiencing increasing symptomatology 
associated with his depression and the provider indicates a 
significant worsening demonstrated by recent neuropsychiatric 
testing.

When the Veteran indicates that his disability has increased 
since his last VA examination, a reexamination should be 
scheduled.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (finding in a case where the appellant complained that 
his hearing loss had increased two years after his last VA 
audio exam, that VA should have scheduled the Veteran for 
another examination); see also Olson v. Principi, 3 Vet. App. 
480, 482 (1992) (finding that where a Veteran claims a 
disability is worse than when it was originally rated and the 
available evidence is too old to adequately evaluate the 
current state of the condition, then a new exam must be 
provided).  Under the facts and circumstances of this case 
the Board is of the opinion that the Veteran's should be 
afforded an additional VA examination.  

In addition, updated treatment records (from both private and 
VA providers) are also pertinent to the matter at hand.  The 
most recent VA records in the claims file are from treatment 
rendered June 2008.  Records of any subsequent VA treatment 
are constructively of record and must be associated with the 
claims file.  Records of private treatment for the Veteran's 
depressive disorder, if any, should also be sought and 
associated with the claims file on remand.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for his 
depressive disorder since June 2008 and 
to provide any releases necessary for the 
VA to secure private medical records of 
such treatment or evaluation.  The RO/AMC 
should then obtain and associate with the 
claims file any treatment records 
identified by the Veteran, to include all 
VA treatment records.  

2.  The Veteran should then be afforded 
an examination to assess the severity and 
manifestations of his depressive 
disorder.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, and 
following this review and examination, 
the examiner is requested to report 
complaints and clinical findings 
associated with the Veteran's depression 
in detail.  The examiner is also 
requested to assign an Axis V diagnosis 
(Global Assessment of Functioning Scale 
score), consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 
that represents only the symptomatology 
attributable the Veteran's service 
connected disability.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the 
examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with the current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).



 
